logan m chandler and nanette ambrose-chandler petitioners v commissioner of internal revenue respondent docket no filed date ps granted to a qualified_organization facade easements on two historic homes they owned they claimed charitable con- tribution deductions for and based on fair_market_value appraisals of the easements a portion of each of the and deductions resulted from a carryforward of a deduction they first claimed for r disallowed the deductions because he determined the easements were value- less r imposed gross_valuation_misstatement penalties on the underpayments resulting from the alleged easement overvalu- ations ps sold one of the homes in and reported capital_gain in calculating the gain ps reported a basis in the home that exceeded their purchase_price they claim the basis increase resulted from costs they incurred to improve the home they failed to substantiate the full amount of the improvement costs r disallowed the entire basis increase and imposed an accuracy-related_penalty on the resulting under- payment ps contend they had reasonable_cause for any underpayments and thus should not be liable for penalties r claims that recent amendments to the gross_valuation_misstatement penalty preclude ps from raising a reasonable_cause defense for their underpayment ps argue that part of that underpayment resulted from a deduction carried forward from a return they filed before the amended rules took effect they argue that applying the amended reasonable verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie united_states tax_court reports cause rules to their return would give the penalty amendments retroactive effect held ps failed to prove their easements had any value and consequently were not entitled to claim related charitable_contribution deductions held fur- ther ps adequately substantiated a portion of the basis increase they claimed on the home they sold and were entitled to reduce their capital_gain by the substantiated amount held further ps are liable for an accuracy-related_penalty for the portion of their underpayment resulting from unsubstantiated basis increases they claimed on the home they sold held further ps are not liable for gross_valuation_misstatement penalties for their and underpay- ments because they underpaid with reasonable_cause and in good_faith held further ps are liable for a gross_valuation_misstatement penalty for their underpayment because the rules in effect when they filed their return did not provide a reasonable_cause exception denying ps’ reasonable_cause defense does not amount to retroactive application of the gross_valuation_misstatement penalty amendments denis j conlon steven s brown and mason n floyd for petitioners carina j campobasso for respondent goeke judge petitioners owned two single-family resi- dences in boston’s south end historic_district they granted a facade easement on each property to the national architec- tural trust nat and claimed related charitable contribu- tion deductions for taxable years and in petitioners sold one of the properties and reported a capital_gain petitioners claimed a basis in the property that reflected dollar_figure of improvements respondent disallowed petitioners’ charitable_contribution deductions because he determined the easements had no value he also found that petitioners had understated their gain on the property sale because they had overstated their basis in the property finally respondent determined that petitioners were liable for accuracy-related_penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie chandler v commissioner after concessions the issues remaining for decision are whether the charitable_contribution deductions peti- tioners claimed for granting conservation easements to nat exceeded the fair market values of the easements we hold they did whether petitioners overstated their basis in the prop- erty they sold in we hold they did but they were enti- tled to increase their basis for improvement costs they prop- erly substantiated and whether petitioners are liable for accuracy-related pen- alties under sec_6662 we hold they are but in amounts less those respondent determined findings_of_fact some facts were stipulated and are so found petitioners resided in massachusetts when they filed their petition a background petitioners filed joint form sec_1040 u s individual_income_tax_return for each of the years in issue mr chandler has a law degree and a master’s in business administration and works as a business consultant mrs ambrose-chandler owns and operates an interior design company in petitioners purchased a home pincite claremont park in boston massachusetts claremont property in petitioners purchased another home in boston pincite west newton street west newton property both homes are in boston’s south end which the federal government has included in the national register of historic places and des- ignated a national historic landmark district b conservation easements congress has created the federal historic preservation tax incentives program to encourage the preservation of his- toric structures under the program owners of historic buildings may be entitled to charitable_contribution deduc- petitioners have conceded their liability for a dollar_figure addition_to_tax under sec_6651 for delinquently filing their return respondent has conceded that petitioners’ donation of the easements complies with the requirements for deduction under sec_170 respondent disputes only peti- tioners’ valuation of the easements verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie united_states tax_court reports tions when they grant conservation easements on their buildings to organizations that will protect the buildings’ his- toric character the national park service nps publicizes the program and assists the irs in administering it mr chandler read about the program in a newspaper and peti- tioners decided to grant a facade easement to nat on the claremont property when they purchased the west newton property they again decided to grant a facade easement to nat under the terms of each easement the property owner must obtain nat’s approval before beginning any construc- tion that will alter the exterior of the building nat periodi- cally sends representatives to inspect properties on which nat holds easements if the inspector determines that a property owner has made unauthorized changes nat can order remediation boston’s municipal government has formed nine local his- toric district commissions to regulate construction within their jurisdictions the south end landmark district commission seldc has jurisdiction over the properties at issue here the seldc’s powers closely approximate nat’s powers under the easement agreements with some excep- tions first the seldc has no power to regulate construction that is not visible from a public way and may not require property owners to make repairs the easement agreements grant nat authority to regulate construction and order repairs on any exterior surface of the home second nat has staff members who perform annual site visits while the seldc relies on the public to alert it to potential violations finally nat has absolute authority to enforce the terms of its easements even when doing so would produce substantial economic hardship for the property owner under massachu- setts law a property owner who faces significant financial hardship may receive an exemption from the seldc’s enforcement see mass gen laws ch sec petitioners claimed charitable_contribution deductions related to the easements on their and tax returns petitioners followed guidance from the nps and con- sulted their easement holding organization to find an appraiser to value their easements nat recommended george riethof and george papulis who valued the clare- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie chandler v commissioner mont easement at dollar_figure and the west newton easement at dollar_figure petitioners consulted with their accountant con- cerning the appraisals before claiming deductions on their returns because of relevant limitations petitioners deducted the values of the easements over several years for the years in issue and petitioners claimed deduc- tions for the easements of dollar_figure dollar_figure and dollar_figure respectively respondent determined the easements had no value because they did not meaningfully restrict petitioners’ prop- erties more than local law petitioners have abandoned their original appraisals but they have presented new expert testi- mony supporting the values they claimed on their returns c gain on home sale petitioners purchased the claremont property for dollar_figure in when it was in poor condition they renovated the property and in sold it for dollar_figure on their return petitioners reported an adjusted_basis in the property that included dollar_figure of improvement costs during his examination respondent requested documentation substan- tiating the basis increase but petitioners had misplaced their receipts later petitioners produced receipts for expenses totaling dollar_figure respondent’s examiner initially concluded that petitioners had substantiated dollar_figure of renovation costs however upon closer review respondent noticed that petitioners had claimed larger than average cost_of_goods_sold deductions for mrs ambrose-chandler’s interior design business for the years during the renovations respondent believed that peti- tioners had deducted the renovation expenses on their sched- ules c profit or loss from business for and and accordingly respondent disallowed the entire dollar_figure basis increase respondent did not seek substantiation for peti- tioners’ schedule c deductions during the audit verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie united_states tax_court reports i conservation easements opinion a background congress has provided tax benefits to taxpayers who grant conservation easements over historic properties they own a conservation_easement allows a third party typically a chari- table organization to monitor the owner’s use of property an organization holding an easement may prevent the owner from changing the property in a way that would destroy its historic character under sec_170 if taxpayers meet certain criteria they may claim charitable_contribution deductions for the fair_market_value of conservation easements they donate to cer- tain organizations see sec_170 sec_1 170a- c income_tax regs respondent concedes that peti- tioners have satisfied the technical requirements for the deductions but he disputes their valuations of the ease- ments petitioners bear the burden of proving their deduc- tions reflected the easements’ fair market values see rule a easements are usually transferred by gift consequently we rarely have an established market on which to rely in determining their value simmons v commissioner tcmemo_2009_208 aff ’d 646_f3d_6 d c cir see also 85_tc_677 we have often used the before and after approach to value restric- tive easements for which taxpayers have claimed deductions see eg hilborn v commissioner t c pincite sim- mons v commissioner tcmemo_2009_208 griffin v commissioner tcmemo_1989_130 aff ’d 911_f2d_1124 5th cir under this approach the fair_market_value of the restriction is equal to the difference if any between the fair_market_value of the property without the restriction before value and its fair_market_value with the restriction after value sec_1_170a-14 income_tax regs when a conservation_easement enhances or does not materially affect the property’s value the taxpayer may not claim a deduction sec_1_170a-14 income_tax regs an appraiser may use the comparable sales_method or another accepted method to estimate the before and after verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie chandler v commissioner values of the property hilborn v commissioner t c pincite an appraiser using the comparable sales_method identifies property sales that meet three criteria the properties themselves are similar to the subject property the sales are arm’s-length transactions and the sales have occurred within a reasonable_time of the valuation_date 72_tc_1 the appraiser uses the sale prices of the comparable properties to estimate the value of the subject property both parties submitted expert reports concerning the values of petitioners’ easements petitioners’ expert was michael ehrmann and respondent’s expert was john c bowman iii b the ehrmann report using the comparable sales approach mr ehrmann cal- culated before values for the claremont property and the west newton property of dollar_figure and dollar_figure respec- tively to estimate the properties’ after values he attempted to quantify the effect of petitioners’ easements mr ehrmann analyzed sales of seven properties encumbered with ease- ments similar to petitioners’ he compared those sales with sales of comparable unencumbered properties to determine whether the easements diminished property values of the seven encumbered properties he chose four were in boston and three were in new york city accounting for mr ehrmann’s adjustments the encumbered properties in the sample sold less than the unencumbered properties for an average of mr ehrmann also included in his report information con- cerning a settlement agreement arising from the sale of encumbered property in new orleans the property’s seller did not disclose an existing conservation_easement to the buyer after the buyer bought the property he discovered the easement and sued the seller the parties settled the dispute mr ehrmann’s report contains procedural errors he calculated the easement values by dividing the difference in sale prices by the encum- bered property’s price he then applied that percentage to the before value of petitioners’ properties to calculate the easement values he should have divided the difference in sale prices by the unencumbered property’s sale price we have adjusted the data in his report to account for this error verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie united_states tax_court reports for of the sale price mr ehrmann claims that the settlement represents direct market valuation of the ease- ment restriction on the property on the basis of his data mr ehrmann estimated that peti- tioners’ easements diminished their property values by accordingly he valued the easements at about of their before values-dollar_figure for the claremont easement and dollar_figure for the west newton easement c ehrmann report analysis although mr ehrmann used an appropriate methodology to isolate the easements’ effects on property values certain factors undermine its persuasiveness the locations of the sample properties are our first concern mr ehrmann chose seven encumbered properties to measure against comparable unencumbered properties of those seven properties only four are in boston the other three are in new york city he also provided information concerning a property settlement in new orleans we find mr ehrmann’s analysis of the properties outside boston unpersuasive the values of ease- ments in other markets tell us little about easement values in boston’s unique market our second concern is the size of mr ehrmann’s sample we recognize that the lack of encumbered property sales in petitioners’ neighborhood limited the depth of mr ehrmann’s analysis nevertheless we must adjust our confidence in his estimates accordingly although mr ehrmann reviewed four encumbered property sales in boston only one easement encumbered sale is not obviously flawed easement encumbered sales sec_2 and are flawed because the com- parable unencumbered property sales mr ehrmann chose were not actually comparable easement encumbered sale is flawed because one of the comparable unencumbered properties was not actually unencumbered easement encumbered sale easement encumbered sale refers to the sale of the encumbered claremont property mr ehrmann compared this sale to the sale of unencumbered property pincite clare- mont park mr ehrmann determined the properties were in the same condition and adjusted the comparable property’s sale price by only for other minor differences the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie chandler v commissioner encumbered property sold unencumbered property for less than the easement encumbered sales sec_2 and easement encumbered sale refers to the sale of the encumbered west newton property mr ehrmann compared this sale to sales of unencumbered properties pincite west newton street and west canton street easement encumbered sale refers to the sale of encumbered prop- erty pincite marlborough street mr ehrmann compared this sale to sales of unencumbered properties pincite marlborough street and beacon street mr ehrmann significantly adjusted the sale prices of the comparables before he com- pared them to the encumbered property’s sale price the adjustments ranged from to and included significant adjustments based on mr ehrmann’s subjective evaluation of the properties’ condition because of these significant subjective adjustments mr ehrmann’s conclu- sions flowing from these comparisons largely reflect his opinion rather than the objective market values of the ease- ments when an appraiser makes numerous adjustments to a subject property’s comparables the subject property’s valu- ation becomes less reliable see gorra v commissioner tcmemo_2013_254 at accordingly we give these two comparisons little weight easement encumbered sale easement encumbered sale refers to the sale of encumbered property pincite cazenove street mr ehrmann compared this sale to sales of comparable unencumbered properties pincite st charles street and appleton street after adjustments mr ehrmann concluded the cazenove street property sold for and less than the st charles street and appleton street properties respec- tively he attributed these differences to the encumbrance on the cazenove street property however the st charles street property’s deed contains restrictions that are substan- tially the same as those the cazenove street property’s ease- ment imposes this indicates that the difference in price that the condition adjustments were for west newton for west canton for marlborough and for beacon verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie united_states tax_court reports resulted from some other factor that mr ehrmann did not consider this error undermines mr ehrmann’s credibility concerning not only this comparison but the entire report d the bowman report mr bowman did not independently evaluate the prop- erties’ before values but he reviewed the appraisals peti- tioners relied on for their return those appraisals included comparable sales analyses for each property mr bowman determined that the appraisals were reasonable aside from one minor error that resulted in a undervaluation of the claremont property mr bowman corrected that error and assigned before values to the claremont and west newton properties of dollar_figure and dollar_figure respectively to analyze the impact of petitioners’ easements mr bow- man selected nine recently encumbered boston properties that sold between and he compared their prices in the sales immediately preceding and succeeding the imposition of their easements each property had sold for more after it had been encumbered mr bowman annualized the appreciation rates between the sales and compared them to city wide appreciation rates for upper-tier properties he found that the properties in his sample appreciated at a higher-than-average rate on the basis of his analysis he concluded that easements like petitioners’ do not diminish the values of the properties they restrict and thus have no value mr bowman acknowledged that many of the homes in his sample had been significantly renovated but he did not try to remove the renovations’ effect on appreciation from his analysis e bowman report analysis mr bowman’s sales analysis is not persuasive because it does not isolate the effect of easements on the properties in his sample the properties in his sample appreciated in spite of their restrictions however many of the properties had been significantly renovated and mr bowman’s report does not account for the renovations’ effects on the property values the report demonstrates that combined the renova- tions and easements positively affected value but the report does not isolate the effect of the easements to measure one variable’s effect one must hold all other variables constant verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie chandler v commissioner mr bowman’s report does not measure easements’ effect on value because he has not held other variables constant f conclusion we do not find mr ehrmann’s report credible and there- fore reject his conclusion that petitioners’ easements dimin- ished their property values by however mr ehrmann’s failure to persuasively value the easements does not nec- essarily mean they had no value petitioners cite several cases in which we have upheld valuations similar to theirs see eg 139_tc_304 dorsey v commissioner tcmemo_1990_242 griffin v commissioner tcmemo_1989_130 losch v commissioner tcmemo_1988_230 however each of those cases involved commercial property restrictions on construc- tion impair the value of commercial property more tangibly than they impair the value of residential property commer- cial property derives its value from its ability to generate cashflows for commercial property development generally correlates with increased future cashflows more retail_space more space for tenants and more room for customers gen- erally increase profitability restrictions on the development of commercial property reduce potential for increased future cashflows and thus diminish value construction restrictions affect residential property values more subtly people do not buy homes primarily to make money and personal rather than business reasons usually motivate any construction on their homes the loss of freedom to make changes to the exterior of one’s home has a price but it is difficult to quantify the task becomes even more difficult when we consider the already existing restric- tions on the property even if petitioners had not granted the easements local law would have prevented them from freely altering their homes the easements had value only to the extent their unique restrictions diminished petitioners’ prop- erty values petitioners have identified several differences between the easement provisions and local law the differences concern the scope monitoring and enforcement of the construction restrictions the easements have a broader scope than local law because they restrict construction on the entire exterior of verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie united_states tax_court reports the home and require property owners to make repairs local law restricts construction only on portions of the property visible from a public way and local law does not require property owners to make repairs petitioners also were subject_to different monitoring proce- dures under the easement agreements nat inspects each of its properties annually for compliance with applicable stand- ards the seldc relies on the public to report violations nat’s historical compliance standards are also slightly dif- ferent from the seldc’s finally nat has greater power to enforce the terms of its easements than the seldc has to enforce local law unlike the seldc nat has a right to enter property to inspect for compliance and nat can require corrective action nat can also enforce its easement terms even when doing so would impose substantial economic hardship on the property owner under state law an owner may obtain an exemption from local standards if compliance would cause a substantial eco- nomic burden we must determine the value diminution resulting from these additional restrictions we recently performed this analysis under identical circumstances in kaufman v commissioner tcmemo_2014_52 we reviewed a nat easement on a property in the south end historic_district there we determined that the differences outlined above do not affect property values because buyers do not perceive any difference between the competing sets of restrictions id at we see no reason to break with that result here mr ehrmann’s report which petitioners exclusively rely on to demonstrate their easements’ values was not credible respondent has persuasively argued that a typical buyer would perceive no difference between the two sets of applicable restrictions here we recognize technical dif- ferences between the easements and local law but we agree with respondent’s conclusion that the restrictions were prac- tically the same because petitioners have not proved that the easements they donated had value we sustain respond- ent’s disallowance of the charitable_contribution deductions they claimed verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie chandler v commissioner ii gain on home sale taxpayers must recognize gain when they sell property for more than its adjusted_basis sec_1001 sec_1_61-6 income_tax regs taxpayers may increase their adjusted_basis in property for costs they incur to improve the prop- erty but they generally bear the burden of proving basis increases they claim see sec_1016 rule a sec_1_1016-2 income_tax regs the burden may shift to the commissioner if the taxpayer introduces credible_evidence supporting a basis increase see sec_7491 if taxpayers cannot produce records of actual expenditures we may esti- mate the amounts of expenses if they provide credible evi- dence that provides a factual basis for the estimate see 39_f2d_540 2d cir petitioners increased their basis in the claremont property by dollar_figure for improvement costs they claim they incurred petitioners concede that they bear the burden of proving they were entitled to the basis increase they have presented documentary_evidence that proves they incurred costs of at least dollar_figure in improving the property they have also submitted before and after photos of the home that dem- onstrate they made significant renovations respondent acknowledges that petitioners made improve- ments to the home however he contends petitioners had likely already received tax benefits for the improvement expenses in particular respondent notes that for the years during the renovations and petitioners reported unusually high costs of goods sold on their sched- ules c for mrs ambrose-chandler’s interior design business respondent believes that petitioners included their renova- tion expenses in the business’ costs of goods sold which would have prevented them from also increasing their basis in the property see 139_tc_198 holding that taxpayer was not entitled to a double deduction for the same economic loss petitioners have presented credible documentary_evidence supporting dollar_figure of their basis increase respondent con- tends that petitioners may have included the improvement costs in their schedule c costs of goods sold for and this argument first made at trial raises a new_matter for which respondent bears the burden_of_proof see rule verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie united_states tax_court reports a respondent cites the abnormally high costs of goods sold petitioners reported for those years but he has presented no evidence concerning the expenses underlying the total without more specific evidence we cannot conclude that petitioners included the renovation expenses in their costs of goods sold respondent had ample opportunity to investigate petitioners’ costs of goods sold during the exam- ination but he chose not to he has failed to persuade us that petitioners included renovation expenses on their and schedules c accordingly we hold that petitioners were entitled to increase their basis in the claremont prop- erty by dollar_figure petitioners urge us to allow the full dollar_figure basis increase they claimed despite their inability to produce docu- mentary evidence for the full amount they claim that pic- tures of the home before and after the renovations dem- onstrate that they made improvements beyond those for which they could produce receipts the pictures indicate that petitioners made significant renovations but we cannot say for sure that they cost more than dollar_figure accordingly we decline to estimate further basis increases petitioners have failed to prove their entitlement to basis increases beyond those for which they produced documentary_evidence peti- tioners’ claim that they had receipts but lost them does not affect our result because they have not shown that the loss was beyond their control we hold that petitioners were not entitled to basis increases beyond the dollar_figure they substan- tiated iii accuracy-related_penalties under sec_6662 taxpayers may be liable for penalties for underpaying their income_tax a penalty applies when the underpayment resulted from certain causes including negligence a substantial_understatement_of_income_tax or a substantial_valuation_misstatement sec_6662 and b and a penalty applies when the underpayment resulted from a gross_valuation_misstatement sec_6662 although an underpayment may trigger the penalty for more than one reason the commissioner may not impose more than one penalty on a single portion of the underpayment sec_1_6662-2 income_tax regs verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie chandler v commissioner the commissioner bears the burden of production with respect to penalties sec_7491 to meet this burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 raeber v commissioner tcmemo_2011_39 once the commissioner carries his burden the taxpayer bears the burden of proving the penalties are inappropriate because of reasonable_cause or otherwise higbee v commis- sioner t c pincite a underpayments resulting from easement misvalua- tions the pension_protection_act of ppa pub_l_no sec a b stat pincite amended the rules for the gross_valuation_misstatement penalty before the ppa the penalty applied when taxpayers mis- stated the value of their property by or more and tax- payers could avoid the penalty under certain circumstances if they made the misstatement in good_faith and with reason- able cause the ppa lowered the threshold to and eliminated the reasonable_cause exception for gross_valuation_misstatements of charitable_contribution property see sec_6662 sec_6664 the new rules apply to all returns filed after date ppa sec e stat pincite the years in issue here straddle the ppa’s effective date- petitioners filed their and returns before date but they filed their return after petitioners misvalued their easements they claimed deductions of dollar_figure and dollar_figure but they have failed to prove the easements had any value under either version of sec_6662 the valuation misstatements are gross and trigger the penalty however the facts raise a novel issue concerning petitioners’ right to raise a reasonable_cause defense for their underpayment petitioners note that a portion of the underpayment resulted from the carryover of charitable_contribution deductions they first claimed on their return which they filed before the ppa’s effective date accordingly they argue denying their right to raise a for charitable_contributions of property other than facade easements the effective date is date verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie united_states tax_court reports reasonable_cause defense would amount to retroactively applying the ppa petitioners acknowledge that by its plain language the statute applies for their return but they urge us to look beyond the plain language because of its retroactive effect we disagree with petitioners that applying the amended reasonable_cause rules for their return amounts to retroactively applying the ppa accordingly we need not look beyond the statute’s plain language and we apply the amended reasonable_cause rules to petitioners’ under- payment when taxpayers file a return that includes carryforward information they essentially reaffirm that information the amended reasonable_cause rules were in effect when peti- tioners filed their return which reaffirmed the clare- mont easement’s grossly misstated value applying those rules does not amount to retroactive application the plain language of the statute makes the rules applicable for all returns filed after date petitioners filed their return after that date and consequently may not raise a reasonable_cause defense for their under- payment which resulted exclusively from gross_valuation_misstatements we evaluate petitioners’ reasonable_cause defense for their and underpayments under the pre-ppa rules even before congress enacted the ppa more rigorous reasonable_cause rules applied to taxpayers who substan- tially or grossly misvalued charitable_contribution property under pre-ppa rules such taxpayers could raise a reasonable_cause defense only if the property value they claimed on their return was based on a qualified appraiser’s qualified_appraisal and they made a good-faith investigation of the property’s value sec_6664 respondent concedes the appraisal requirement but argues that petitioners have not met the good-faith investigation requirement we disagree respondent’s chief criticism of petitioners’ efforts appears to be their failure to independently assess the easements’ values respondent contends that because mr chandler had a law degree and worked as a business consultant he should have known his appraiser had overvalued the easements petitioners are well educated but they have no experience valuing easements even experienced appraisers find valuing verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie chandler v commissioner conservation easements difficult because they are not bought and sold in established markets average taxpayers would not know where to start to value a conservation_easement and even well-educated taxpayers like petitioners must rely heavily on the opinions of professionals petitioners retained an appraiser to value their easements to choose the appraiser petitioners relied on the national park service’s advice and consulted their easement holding organization nat we have identified flaws in the initial appraisals but they would not have been evident to petitioners although petitioners could not rely exclusively on the appraisals they were entitled to give them substantial weight petitioners corroborated the appraisals with advice from an experienced accountant we think these actions represent a good-faith attempt to determine the easements’ values accordingly petitioners may raise a reasonable_cause defense for their and underpayments resulting from gross_valuation_misstatements in kaufman v commissioner at we held that taxpayers whose investigation approximated petitioners’ had not established reasonable_cause for their gross misvaluation of a conservation_easement however the taxpayers’ inves- tigation of value in kaufman took place under different cir- cumstances in kaufman after the taxpayers had received their initial appraisal they became worried that the ease- ment would devalue their home too much they expressed their concern to a representative of nat and he assured them that the easement would have no effect on the resale value of their home the taxpayers’ continued reliance on the initial appraisal in the face of the representative’s comments led in part to our conclusion that the taxpayers’ investigation of value was in bad faith here there is no evidence that peti- tioners relied on the appraisals in bad faith and we hold that their investigation was sufficient to allow them to raise a reasonable_cause defense taxpayers can establish reasonable_cause by dem- onstrating they reasonably and in good_faith relied on the advice of a tax professional or appraiser sec_1_6664-4 income_tax regs to determine whether a taxpayer’s reli- ance on professional advice was reasonable and in good_faith we consider all facts and circumstances including the tax- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie united_states tax_court reports cause reasonable petitioners have payer’s education sophistication and business experience sec_1_6664-4 income_tax regs established for misvaluing their easements mr chandler has a law degree and significant business experience but he has no valuation experience even without valuation experience most tax- payers can evaluate the reasonableness of an appraisal for most forms of real_property but easements are different because most taxpayers have never bought or sold an ease- ment petitioners followed the nps’ suggestion for choosing an appraiser and relied on his report the report was not so deficient on its face that petitioners should have reasonably discounted it they obtained their accountant’s assurances before they claimed the easement deductions on these facts we believe petitioners have established reasonable_cause and we hold they are not liable for accuracy-related_penalties on the portions of their and underpayments that resulted from misvaluing their easements b underpayments resulting from unsubstantiated basis increases respondent imposed a accuracy-related_penalty on the portion of petitioners’ underpayment resulting from unsubstantiated basis increases in the claremont property respondent argues that the penalty applies because that por- tion of the underpayment resulted both from a substantial_understatement_of_income_tax and from petitioners’ neg- ligence we hold that petitioners are liable for the accuracy-related_penalty because this portion of the under- payment resulted from their negligence negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioners have not retained records supporting the full amount of the basis increase they claimed for the claremont property they have failed to properly substantiate dollar_figure of the basis increase they reported the reasonable_cause exception applies to penalties for negligence but petitioners have not established reasonable_cause they claim they kept records but that some were lost when they moved from the clare- mont property to the west newton property they have not proved that the loss resulted from circumstances beyond verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie chandler v commissioner their control and they have failed to offer a reasonable reconstruction of the lost records cf mears v commissioner tcmemo_2013_52 sec_6001 requires taxpayers to keep records long enough to properly substantiate items they claim on their returns petitioners have failed to do so and are accordingly liable for the penalty on the portion of their underpayment resulting from the unsubstantiated basis increase to reflect the foregoing decision will be entered under rule f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a chandler jamie
